DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, 20100189223 (Eaton), disclose an x-ray imaging device comprising two substantially planar panels (Fig. 10, 1302), each panel comprising a plurality of x-ray emitters housed in a vacuum enclosure (Fig. 8A, [0068]), wherein the at least two panels each have a central panel axis and are arranged such that their central panel axes are non-parallel to one another (Fig. 10), and are in a common plane (Fig. 10), the at least two panels held stationary in relation to an object during x-raying of the object (Fig. 10). 
However, the prior art of record fail to teach the details of wherein each x-ray emitter includes a collimator having a common collimator angle and the two panels are arranged such that the angle between their central panel axes is approximately the same as the common collimator angle.
Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements, the claim is deemed patentable over the prior art of record.  Claims 2, and 4-18 are allowed by virtue of their dependence.
Regarding claim 19, the best prior art, 20100189223 (Eaton), disclose a method of producing an x-ray image of an object comprising the steps of providing an x-ray imaging device, comprising two substantially planar panels (Fig. 10, 1302), each panel comprising a plurality of x-ray emitters housed in a vacuum enclosure (Fig. 8A, [0068]), wherein the at least two panels each have a central panel axis and are arranged such that their central panel axes are non-parallel to one another (Fig. 10), and are in a 
However, the prior art of record fail to teach the details of wherein each x-ray emitter includes a collimator having a common collimator angle and the two panels are arranged such that the angle between their central panel axes is approximately the same as the common collimator angle, the x-ray image device further comprising a digital x-ray detector having a central detector panel axis and a controller for controlling each x-ray emitter individually, the x-ray image device further comprising a processor for processing data produced by the detector, as a result of receiving x-rays, and for producing an image, wherein the processor is configured to process data received over a period of time to produce a 3D tomosynthesis model of an x-rayed object, wherein the received x-rays have been emitted by different emitters in the panels and have passed through the object in different directions; providing an object between the detector and the panels; causing x-rays to be emitted from the panels; processing data received by the detector as a result of receiving x-rays; and producing an image therefrom.
Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements, the claim is deemed patentable over the prior art of record.  Claims 20 and 21 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884